LAWRENCE, J.
It is not the duty of, nor is it proper for, the commissioners of estimate and assessment to determine questions of title. In re William and Anthony Sts., 19 Wend. 678; Spears v. Mayor, etc., 87 N. Y. 359-373; Cassidy v. Mayor, etc., 62 Hun, 358, 17 N. Y. Supp. 71. Until the cases pending in this court between Evan Jones and John Jones or his heirs, and between Evan Jones and Morgan Jones and his heirs, are determined, the question of title is in doubt. The commissioners were therefore right in making the award to unknown owners, and it follows that an-order should be made confirming their report.